DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 7-14, and 18 objected to because of the following informalities:  
Claim 5 recites the acronym “AUV’s” without first indicating with the acronym is intended to represent. 
Claim 7 recites the grammatical or typographical error “an optical command and control system with controller” in line 2. The Examiner suggests amending this to read “an optical command and control system with a controller”.
Claim 7 recites the grammatical or typographical error “said controller” in line 12. The Examiner suggests amending this to read “said AUV controller” to maintain consistency within the claim and avoid confusion with the controller of the optical command and control system.

Claim 18 recites the grammatical or typographical error “a command and control system with system controller” in line 2. The Examiner suggests amending this to read “a command and control system with a system controller”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "the optical range of the optical transmitter of each vehicle".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the group of optically connected autonomous underwater vehicles".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, Claim 7 recites the limitation "accurately control orientation and position".  The term “accurately” in claim 7 is a relative term which renders the claim indefinite. The term “accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 8-14 depend from claim 7 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 8 recites the limitation “said AUV” in line 1. However, claim 7 establishes “a plurality of Autonomous Underwater Vehicles (AUVs)”. As such, it is unclear as to which “AUV” the limitations of claim 8 refer. 
Claim 9 recites the limitation “said AUV” in line 1. However, claim 7 establishes “a plurality of Autonomous Underwater Vehicles (AUVs)”. As such, it is unclear as to which “AUV” the limitations of claim 9 refer.
Claim 10 recites the limitation “said AUV” in line 1. However, claim 7 establishes “a plurality of Autonomous Underwater Vehicles (AUVs)”. As such, it is unclear as to which “AUV” the limitations of claim 10 refer.
Claim 10 recites the limitation "the group of actuators".  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation “said AUV” in line 1. However, claim 7 establishes “a plurality of Autonomous Underwater Vehicles (AUVs)”. As such, it is unclear as to which “AUV” the limitations of claim 11 refer.
Claim 14 recites the limitation "the attitude stabilization system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the position and orientation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the autonomous underwater vehicle” in line 2. However, claim 15 establishes “plurality of autonomous underwater vehicles”. As such, it is unclear as to which “autonomous underwater vehicle” the limitations of claim 16 refer.
Claim 16 recites the limitation "the optical transmitter beam".  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 depend from claim 16 and is therefore rejected for the same reason(s) of indefiniteness as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Celikkol et al. US 9812018 B2 (hereinafter Celikkol).
Regarding Claim 15, Celikkol teaches a method for underwater optical communications (Abst.; Col. 5 Lns. 7-9, In one embodiment of the present invention, a curved 5x5 optical array was used for optical communication system for UUVs [A UUV is an unmanned underwater vehicle, so the system is used for underwater optical communications.]; Col. 1, lines 25-47), the method comprising: (a) providing a swarm of a plurality of autonomous underwater vehicles, each vehicle comprising a mechanical system (Col. 6 Lns. 5-7, In addition to tracking a leader robot using optical sensors, the system of the present invention will utilize several trajectory control algorithms on the follower robot (AUV) [The robot is the mechanical system, and it may be referred to as the AUV, ROV, and/or UUV.); system using a leader robot and one or more follower robots [i.e. a swarm of a plurality of autonomous underwater vehicles], Abst.; Fig. 5 and 6), a controller (Col. 6 Lns. 16-18, In Applicants' initial studies, a ROV was commanded via a remote controller by an operator on the surface; Col. 14 Lns. 10-23, Both the leader and the follower vehicles were assumed to be identical with the same mass and inertia and both used the same PID control parameters (i.e., P=50 and D=8). A generic PID controller was used, but other controllers know to those of skill in the art can be used; Col. 15, lines 34-47 [i.e. each vehicle contains a controller which receives and executes control constructions from an operator on the surface]), an optical receiver (Col. 16 Lns. 26-31, A unique signature, an image footprint from the optical detectors, enables a UUV to receive the necessary feedback to help the on-board control system determine appropriate control commands to maintain a 
Regarding Claim 16, Celikkol teaches the method of claim 15, further comprising: sensing the position and orientation of the autonomous underwater vehicle (Col. 18 Lns., 26-28 
Regarding Claim 20, Celikkol teaches the method of claim 15, further comprising: relaying a received optical signal to more than one autonomous underwater vehicle (Col. 5 Lns. 57-66, To make this happen, it is imperative that the AUVs communicate with each other. In addition, these vehicles may be required to maintain a specific formation such as leader-follower configuration in which one of the vehicles is assigned as a leader and the other vehicles track its path. In certain embodiments of the present invention, a ROV is followed with one or more AUVs in leader-follower formation by utilizing optical sensors for inter-vehicle communications; Col. 6 Lns. 20-26, The ROV, which was powered from the surface via umbilical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol in view of BRIZARD US 2014/0177387 A1 (hereinafter BRIZARD).
Regarding Claim 1, Celikkol teaches a system for underwater optical communications (Abst.; Col. 5 Lns. 7-9, In one embodiment of the present invention, a curved 5x5 optical array was used for optical communication system for UUVs [A UUV is an unmanned underwater vehicle, so the system is used for underwater optical communications.]; Col. 1, lines 25-47), the system comprising: (b) a group of autonomous underwater vehicles (Col. 6 Lns. 5-7, In addition to tracking a leader robot using optical sensors, the system of the present invention will utilize several trajectory control algorithms on the follower robot (AUV) [The robot is the mechanical system, and it may be referred to as the AUV, ROV, and/or UUV.); system using a leader robot and one or more follower robots [i.e. a swarm of a plurality of autonomous underwater 
Celikkol does not teach a control station with a system controller and at least one optical signal receiver; and wherein optical signals from a source are relayed to the system controller through optical signal transmissions from one vehicle to another in the group of vehicles to the control station optical signal receiver. However BRIZARD is in the field of clusters of autonomous underwater vehicles and communication (abstract) and teaches a system comprising: (a) a control station with a system controller and at least one signal receiver (Para. 0014, The method includes a step of deploying first and second clusters, each including a set of AUVs; a step of assigning to each cluster a corresponding first or second USV: a step of remote controlling, from a central control unit located on a floating platform, the first and second USVs [a control station and a system controller in communication with underwater vehicles.]; Par. 0046, transmitting information back from USVs 210 and 212 to central control unit 202 [thus a signal receiver is required]), wherein signals from a source are relayed to the system controller through signal transmissions from one vehicle to another in the group of vehicles to the control station signal receiver (Para. 0046 Base stations may be fixed or movable USVs that have communication capabilities (e.g., radio communication systems) for transmitting commands from the central control unit 202 to the intermediate control units of USVs 210 and 212, and also for transmitting information back from USVs 210 and 212 to central control unit 202 [CGG is teaching a system where the system controller and control station are in communication with the underwater vehicles.], Para. 0046, Base stations may be fixed or movable USVs that have communication capabilities (e.g., radio communication systems) for transmitting commands 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features a control station with a system controller and at least one optical signal receiver; and wherein optical signals from a source are relayed to the system controller through optical signal transmissions from one vehicle to another in the group of vehicles to the control station optical signal receiver, because this allows for remotely controlling the vehicles utilizing a central control unit for improved management, and because Celikkol teaches the system employing optical communications using optical signal receivers.
Regarding Claim 2, Celikkol as modified by BRIZARD teaches the system of claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD to include the features said control station further comprising: at least one optical signal transmitter controlled by the system controller; wherein control signals can be transmitted to one or more vehicles in the group of optically connected autonomous underwater vehicles, because this allows for remotely controlling the vehicles utilizing a central control unit for improved management, and because Celikkol teaches the system employing optical communications using optical signal transmitters. 
Regarding Claim 4, Celikkol as modified by BRIZARD teaches the system of claim 1, said autonomous underwater vehicles further comprising one or more position sensors (Celikkol, Col. 4 Lns. 11-15, Applicants' own work included the development of a design for controlling distance detection of UUVs using optical sensor feedback in a Leader-Follower formation. The distance detection algorithms detected translational motion above water utilizing a beam of light for guidance; Col. 4 Lns. 61-63, The minimum number of optical elements required to uniquely determine pose (position and orientation) feedback; Col. 5 Lns. 4-6, changes in positional and rotational shifts can be detected by an array consisting of a minimum of 5x5 
Regarding Claim 6, Celikkol as modified by BRIZARD teaches the system of claim 1, said group of autonomous underwater vehicles further comprises: autonomous underwater vehicles with sensors that are not part of a direct optical communications pathway with the control station (Celikkol; Col. 5 Lns. 57-66, Some applications that employ AUVs involve collecting data in underwater environments using onboard sensors. These applications can be performed in a quicker and more efficient fashion if more than one AUV is used.). 
Regarding Claim 18, Celikkol teaches the method of claim 15.
Celikkol does not teach providing a command and control system with system controller and one or more optical transmitters and optical receivers; sending command optical signals to the optical receiver and controller of at least one autonomous underwater vehicle in the swarm; controlling activity of the mechanical system and position of the vehicle with the command signal from the command and control system; and controlling the optical transmitter of the vehicle with the command signal from the command and control system. However, BRIZARD is in the field of clusters of autonomous underwater vehicles and communication (abstract) and teaches providing a command and control system with system controller and one or more transmitters and receivers (Para. 0014, The method includes a step of deploying first and second clusters, each including a set of AUVs; a step of assigning to each cluster a corresponding first or second USV: a step of remote controlling, from a central control unit located on a floating platform, the first and second USVs [The command and control system remotely controls the AUVs from a floating platform, such as ship.]); sending command signals 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features providing a command and control system with system controller and one or more optical transmitters and optical receivers; sending command optical signals to the optical receiver and controller of at least one autonomous underwater vehicle in the swarm; controlling activity of the mechanical system and position of the vehicle with the command signal from the command and control system; .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol as modified by BRIZARD, and further in view of Zumberge et al. US 2010/0153050 A1 (hereinafter Zumberge).
Regarding Claim 3, Celikkol as modified by BRIZARD teaches the system of claim 1.
Celikkol as modified by BRIZARD does not teach said autonomous underwater vehicles further comprising: an attitude control system with a double gimbal control moment gyro to maintain position and attitude to preserve a communications link regardless of motion or rotation of the vehicles. However, Zumberge is in the field of controlling and measuring motion of autonomous underwater vehicles (abstract), and teaches said autonomous underwater vehicles further comprising: an attitude control system with a double gimbal control moment gyro to maintain position and attitude to preserve a communications link regardless of motion or rotation of the vehicles (Para. 0052, In some implementations, a gyro-stabilization can be incorporated into the sensor payload of an AUV., Para. 0061 The gimbal 260 is attached to the gimbal motor 222 to provide active motion compensation to the gravity sensor 256 located inside the temperature controlled casing 257 [The gyro-stabilization allows for attitude control of the system. In addition, the gimbal motor allows for active motion compensation, and both 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD to include the features said autonomous underwater vehicles further comprising: an attitude control system with a double gimbal control moment gyro to maintain position and attitude to preserve a communications link regardless of motion or rotation of the vehicles, because this allows for correcting undesired tilting of the AUV, which allows for increased stability of the system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol as modified by BRIZARD, and further in view of Boyle et al. WO 2014/060564 A1 (hereinafter Boyle).
Regarding Claim 5, Celikkol as modified by BRIZARD teaches the system of claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD to include the features said autonomous underwater vehicles further comprising a camera configured to stream a video from one or multiple AUV's to a surface-based control station, because this allows for capturing images from sub-sea scenes, and using those images to obtain measurements to calculate the detected object's parameters.

Claims 7, 8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol in view of BRIZARD and Valsvik et al. US 2017/0137098 A1 (hereinafter Valsvik).
Regarding Claim 7, Celikkol teaches a system for underwater optical communications (Abst.; Col. 5 Lns. 7-9, In one embodiment of the present invention, a curved 5x5 optical array was used for optical communication system for UUVs [A UUV is an unmanned underwater vehicle, so the system is used for underwater optical communications.]; Col. 1, lines 25-47), comprising: (a) one or more optical transmitters and receivers (Col. 6 Lns. 20-23, The ROV , which was powered from the surface via umbilical cable had a light emitter at its crest while the AUV possessed an electro-optical optical sensor located at its bow to detect the light [The system has at least one emitter, which is the optical transmitter, and at least one detector/optical sensor, which is an optical receiver.]); and (b) a plurality of Autonomous Underwater Vehicles (AUVs) (Col. 5 Lns. 36-38, The dynamic positioning of UUVs of the present invention use optical feedback to maneuver multiple UUVs in precisely controlled formation [An AUV is a type of UUV, and the present invention discloses the use of multiple or a plurality of UUVs.]; Col. 6 Lns. 5-7, In addition to tracking a leader robot using optical sensors, the system of the present invention will utilize several trajectory control algorithms on the follower robot (AUV) [The robot is the mechanical system, and it may be referred to as the AUV, ROV, and/or UUV.); system using a leader robot and one or more follower robots [i.e. a swarm of a plurality of autonomous underwater vehicles], Abst.; Fig. 5 and 6), each said AUV comprising: (i) a vehicle body (each UUV having some type of body, as is depicted in figures 5 and 6; Col. 19, lines 1-12) (ii) at least one optical receiver configured to receive optical signals (Col. 5 Lns. 21-23 measurements and calibration of a light field via an optical detector array mounted on a 
Celikkol does not teach an optical command and control system with controller and one or more optical transmitters and receivers; a vehicle body with a non-inertial actuator and a plurality of exterior thrusters configured to accurately control orientation and position of the 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features an optical command and control system with controller and one or more optical transmitters and receivers; the AUV controller configured to receive and process optical transmissions from the command and control system and transmit optical signals to the command and control system, because this allows for locating, commanding, and transmitting data from the underwater vehicles to a control station, and because Celikkol teaches the system employing optical communications using optical signal transmitters and receivers.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol to include the features a vehicle body with a non-inertial actuator and a plurality of exterior thrusters configured to accurately control 
Regarding Claim 8, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 7, said AUV further comprising: a position sensor (Celikkol, Col. 5 Lns. 4-6, Furthermore , changes in positional and rotational shifts can be detected by an array consisting of a minimum of 5x5 optical elements), said AUV controller configured to process data provided by the position sensor and to provide inputs in order to align the optical transmitter of the AUV with a receiver of another AUV or with a receiver of the command and control system (Celikkol, Col. 5 Lns. 36-38, The dynamic positioning of UUVs of the present invention use optical feedback to maneuver multiple UUVs in precisely controlled formation; Col. 10 Lns., 53-58 One aspect of the present invention is a system that controls the relative pose position between two or more UUVs using control algorithms and optical feedback. In certain embodiments, the leader UUV is configured to have a light source at its crest, which acts as a guiding beacon for the follower UUV that has a detector array at its bow).
Celikkol does not teach wherein the system provides inputs to actuator and thrusters. However, Valsvik teaches wherein the system provides inputs to actuator and thrusters (Para 0009, In one embodiment, the AUV comprises a streamlined body coupled to a pressure vessel that contains substantially all of the AUVs electronic components [This is the AUV vehicle body.]; Para. 0009, The AUV may include a plurality of thrusters, such as one vertical thruster located near a front portion of the AUV and two horizontal thrusters located near a middle or a rear portion of the AUV. A vertical thruster may be used to create an upwards attack angle during takeoff and to maintain depth or orientation during flight. During normal flight 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features wherein the system provides inputs to actuator and thrusters, because this allows for controlling the lift, position, and trajectory of an AUV.
Regarding Claim 12, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 7.
 Celikkol does not teach a control station, said control station housing the command and control system, and one or more fixed optical receivers linked to a monitoring and surveillance system; and a deck station, said deck station having an underwater support structure and a parking area for the AUVs. However, BRIZARD teaches a control station, said control station housing the command and control system (In this case, the situation might be that there is a mother vessel storing all the AUVs. After the AUVs are deployed in the water, they are assigned to different clusters, and each cluster is assigned to an unmanned surface vessel (USV). The USV may be a small boat remotely controlled from the mother vessel. In one application, the USV is replaced with a (manned) vessel or a buoy. The USV follows a given path and all the AUVs in its cluster follow the designated USV., Para. [0034], The central control unit 202 is in radio 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features a control station, said control station housing the command and control system, and one or more fixed optical receivers linked to a monitoring and surveillance system; and a deck station, said deck station having an underwater support structure and a parking area for the AUVs, because this allows for storing the AUVs for retrieving the data and providing a secure space, and because Celikkol teaches the system employing optical communications using optical signal transmitters and receivers.

Celikkol does not teach the AUV controller comprising (a) a processor; and (b) a non-transitory memory storing instructions executable by the processor; (c) wherein said instructions, when executed by the processor, perform steps comprising: (ii) identifying a target (iii) orienting a direction of an optical signal transmitter beam towards the identified target with the attitude stabilization system or thrusters; (iv) relaying the received optical signal to the target; and (v) maintaining the optical signal transmission beam on the target for a period of time. However, Valsvik teaches an AUV controller comprises (a) a processor (Para. 30, Motor 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features the AUV controller comprising (a) a processor; and (b) a non-transitory memory storing instructions executable by the processor; (c) wherein said instructions, when executed by the processor, perform steps comprising: (ii) identifying a target (iii) orienting a direction of an optical signal transmitter beam towards the identified target with the attitude stabilization system or thrusters; (iv) relaying the received optical signal to the target; and (v) maintaining the optical signal transmission beam on the target for a period of time, because this allows for controlling AUV propulsion, acceleration, and other movements, as well as storing collected data, and because Celikkol teaches the system employing optical communications using optical signal transmitters and receivers.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol as modified by BRIZARD and Valsvik, and further in view of Boyle.
Regarding Claim 9, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 7.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features said AUV further comprising a camera, wherein camera data can be transferred from one or multiple AUV's to the command and control system through optical signals, because this allows for determining the scale and size of an object, as well as distance from the camera.
Regarding Claim 11, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 7.
Celikkol as modified by BRIZARD and Valsvik doe not teach said AUV further comprising: an optical signal targeting system controlled by said AUV controller, wherein a location of a 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol as modified by BRIZARD and Valsvik, and further in view of Zumberge.
Regarding Claim 10, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 7.
Celikkol as modified by BRIZARD and Valsvik does not teach wherein said actuator of the AUV is an actuator selected from the group of actuators consisting of a momentum wheel, a reaction wheel, a single gimbal control moment gyro, and a double gimbal control moment gyro. However, Zumberge is in the field of controlling and measuring motion of autonomous underwater vehicles (abstract), and teaches a system wherein said actuator of the AUV is an actuator selected from the group of actuators consisting of a momentum wheel, a reaction wheel, a single gimbal control moment gyro, and a double gimbal control moment gyro (Para. 0072, For example, the gravity sensor System 250 shown in the scaled diagrams of FIGS. 2a and 2b can be implemented using a modified Scintrex CG3 sensor and associated gimbal actuators and control electronics fitted into a spherical sensor housing [The AUV actuator may be selected from the group of actuators. The actuator mentioned references a motorized gimbal, which is a type of single gimbal control moment gyro. Thus, an actuator for the AUV may be selected from a single gimbal control moment gyro.]), because this allows for collecting motion 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features said actuator of the AUV is an actuator selected from the group of actuators consisting of a momentum wheel, a reaction wheel, a single gimbal control moment gyro, and a double gimbal control moment gyro, because this allows for collecting motion and tilt data, and sending information to the appropriate motor to provide active motion compensation.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celikkol as modified by BRIZARD and Valsvik, and further in view of Gentry et al. US 9387928 B1 (hereinafter Gentry).
Regarding Claim 13, Celikkol as modified by BRIZARD and Valsvik teaches the system of claim 12.
Celikkol as modified by BRIZARD and Valsvik does not teach wherein when one AUV has a system failure and ends up lost, it automatically returns to the deck station. However, Gentry is in the field of control, docking operations, and recovery of a plurality of unmanned aerial vehicles (UAVs) (abst.), and teaches wherein when one AUV has a system failure and ends up lost, it automatically returns to the deck station (Col. 11 Lns. 13-17, It is inevitable that UAVs with have electronic mechanical failures in service. As a result, as shown in FIGS. 10A and 10B, in some examples the system can also include a method 1000 for rerouting UAVs to account for 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Celikkol as modified by BRIZARD and Valsvik to include the features wherein when one AUV has a system failure and ends up lost, it automatically returns to the deck station, because this allows for identifying the location of the lost vehicle and determining the best course of action in case of an emergency.

Claims 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Celikkol in view of Boyle.
Regarding Claim 17, Celikkol teaches the method of claim 16.
Celikkol does not teach maintaining the optical signal transmission beam on the target for a period of time. However, Boyle teaches a method further comprising: maintaining the optical signal transmission beam on the target for a period of time (Para. 00183 the system continuously interrogates the local environment to determine the optimum exposure time and LED or laser power to use to illuminate the scene under survey ensuring the highest quality images are obtained [The optical transmission beam may be an LED or a laser, and is focused on the target for a certain period of time.]), because this allows for determining the light intensity 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features maintaining the optical signal transmission beam on the target for a period of time, because this allows for determining the light intensity change which can impact many factors including control algorithms. 
Regarding Claim 19, Celikkol teaches the method of claim 15, comprising a received optical signal (Col. 17 Lns. 20-21, In addition to the signal received directly from the light source).
Celikkol does not teach amplifying the received optical signal before transmission to a second vehicle or command and control system. However, Boyle teaches a method further comprising: amplifying a received optical signal before transmission to a second vehicle or command and control system (Para. 00156, Like exposure time, amplifying the signal received for a particular image and providing the capability to detect specific objects in the image providing this signal, allows further optimization and noise reduction as a part of the closed loop control system in Figure 9 for example [The signal is amplified before it's transmitted to the control system.]), because this allows for maximizing clarity of the signal (Celikkol, Col. 4 Ln. 33; Boyle, Para. 00156).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features amplifying the received optical signal before transmission to a second vehicle or command and control system, because this allows for maximizing clarity of the signal.

Celikkol does not teach providing each autonomous underwater vehicle in the swarm with a camera operably connected to the controller; and using a camera image to target an optical receiver and to position and orient a beam from the optical transmitter with the mechanical system. However, Boyle teaches providing each autonomous underwater vehicle in the swarm with a camera operably connected to the controller (Par. 0082, The system 200 comprises a control module 202 connected to a camera 204, and a pair of light sources 206a, 206b); and using a camera image to target an optical receiver and to position and orient a beam from the optical transmitter with the mechanical system (Para. 0082, One light source 206a is located above the camera 204, while the other light source 206b is located below the camera 204. The lens 208 of the camera and the light sources 206a, 206b are directed at a scene 210. Each light source may represent of light sources within a light class), because this allows the system to determine the location and orientation of a UUV with respect to a transmitter (Celikkol, Col. 16 Lns. 20-23; Boyle, Par. 0082).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Celikkol to include the features providing each autonomous underwater vehicle in the swarm with a camera operably connected to the controller; and using a camera image to target an optical receiver and to position and orient a beam from the optical transmitter with the mechanical system, because this allows the system to determine the location and orientation of a UUV with respect to a transmitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.